NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL DE JESUS RIVERA ROMERO,                  No.    19-70002

                Petitioner,                     Agency No. A092-567-384

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Manuel de Jesus Rivera Romero, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Arrey v. Barr, 916

F.3d 1149, 1157 (9th Cir. 2019). We review de novo questions of law and

constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that Rivera Romero established

changed circumstances to excuse his untimely filed asylum application. See Singh

v. Holder, 649 F.3d 1161, 1164-65 (9th Cir. 2011) (en banc) (court retained

jurisdiction to review legal or constitutional questions related to the one-year filing

deadline); 8 C.F.R. § 1208.4(a)(2), (4) (changed circumstances). Thus, Rivera

Romero’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Rivera

Romero failed to establish the harm he fears would be on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus, Rivera

Romero’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT protection

because Rivera Romero failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to El


                                           2                                    19-70002
Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to review Rivera Romero’s claims that the IJ

misconstrued and misapplied evidence and that the IJ lacked jurisdiction over his

proceedings because he did not exhaust them before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no subject-matter jurisdiction over

claims not presented in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  19-70002